[Cite as Coeurvie v. McGonigal, 2017-Ohio-2634.]


STATE OF OHIO                   )                       IN THE COURT OF APPEALS
                                )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

SHARRON COEURVIE                                        C.A. No.    27981

        Appellant

        v.                                              APPEAL FROM JUDGMENT
                                                        ENTERED IN THE
RICHARD M. MCGONIGAL, et al.                            COURT OF COMMON PLEAS
                                                        COUNTY OF SUMMIT, OHIO
        Appellees                                       CASE No.   CV 2012 01 0487

                                DECISION AND JOURNAL ENTRY

Dated: May 3, 2017



        HENSAL, Presiding Judge.

        {¶1}    Sharron Coeurvie appeals from the judgment of the Summit County Court of

Common Pleas. We affirm.

                                                   I.

        {¶2}    This case involves the presence of mold in a rental property, and the landlords’

alleged negligence associated therewith. Defendants-Appellees, Rick and Wendy McGonigal

(collectively, “Landlords”), purchased a house in Richfield, Ohio in 2006, and lived there with

their young children until they moved to Florida in 2009. After they moved, they leased the

house to another family with young children. That family lived in the house from May 2009

until March 2010.

        {¶3}    Plaintiff-Appellant, Sharron Coeurvie (“Tenant”), who was living in Illinois at the

time, arranged to tour the house in March 2010. Because Landlords lived in Florida, they

arranged to have Rick McGonigal’s father, Chuck, show Tenant the house. During the tour,
                                                2


Tenant allegedly observed mold in a cupboard near the bathroom, as well as mold near a window

in the master bedroom, and informed Chuck regarding same. Chuck, however, denied that

Tenant ever informed him that she saw mold in the house. Regardless, Tenant thought the house

was “beautiful” and executed a lease beginning on April 15, 2010. Although she moved some of

her belongings into the house in April, Tenant did not live there full-time until September 2010.

During those months, Tenant commuted between Illinois and Richfield approximately every two

weeks.

         {¶4}   Tenant and Landlords enjoyed a cordial relationship for some time. The cordial

relationship, however, ended in February 2011.        On February 15, 2011, Tenant emailed

Landlords, indicating that there was “some serious leakage into the house” that she needed to tell

them about, although she “didn’t think it was going to be a big problem[.]” That leakage

pertained to mustiness and dampness that Tenant observed in the cupboard near the bathroom.

On February 19, 2011, Tenant emailed Landlords again, indicating that the cupboard was wet,

and that she had to remove and wash everything inside. Tenant emailed Landlords yet again on

February 23, 2011, indicating that the cupboard had mold in it. According to Mr. McGonigal,

this was the first time Tenant mentioned anything about mold in the house.

         {¶5}   Landlords directed Chuck, who lived nearby and often performed repairs at the

house, to investigate the leak into the cupboard. Chuck observed signs of moisture in the

cupboard, which he attributed to a roof leak. Due to snow accumulation on the roof, Chuck was

unable to investigate further until the snow thawed.      In the meantime, Chuck opened the

cupboard and placed a dehumidifier nearby. A few days later, Chuck was able to get onto the

roof and fix the source of the problem.
                                               3


       {¶6}   On February 24, 2011, Tenant emailed Landlords, indicating that she had become

sick from the mold in the house, and that she was staying with friends. At Landlords’ expense,

Tenant hired a gentleman to test for mold on February 28, 2011. Because Tenant believed that

the cupboard was the only problem area, she did not have him test for mold elsewhere in the

house. That gentleman’s testing revealed no mold in the cupboard.

       {¶7}   Later that day, Sue Cummings from the Summit County Health Department came

to look at the house in response to a complaint lodged by Tenant. While there, Ms. Cummings

observed mold in the bathroom area, which she testified was probably due to moisture from the

shower, as well as mold in the basement. She also observed flooding in a back room in the

basement. Despite the presence of mold, Ms. Cummings testified that the house was not

uninhabitable. She further testified that she never received any prior complaints regarding the

house. Later, Tenant would testify that although she did her laundry in the basement on a

weekly basis, she did not know about the mold or flooding in the basement prior to Ms.

Cummings’ investigation.

       {¶8}   After Ms. Cummings left, Tenant called Airguard Restoration, a mold testing

company, which was able to test for mold that same day (February 28, 2011). Those results

revealed high levels of mold in the basement, and lower levels of mold elsewhere in the house.

The Airguard Restoration representative also observed 1-4 inches of standing water in a back

room in the basement, which he attributed to the fact that the sump pump had stopped working.

Tenant testified that she did not know that the sump pump had stopped working until that day.

       {¶9}   Tenant did not communicate the results of the mold testing to Landlords, nor did

she inform them of the flooding in the basement or the fact that the sump pump had stopped

working. According to Tenant, she asked the Airguard Restoration representative and Ms.
                                                4


Cummings to communicate that information to Landlords “so there would be no animosity.”

Indeed, Landlords emailed Tenant on March 1, 2011, requesting an update. Tenant responded

the following day, indicating that there was “no information yet on the mold.” Landlords

testified that they did not learn of the flooding or mold in the basement until they received a

letter from Ms. Cummings later in March. That letter indicated that mold was present in the

basement and in the bathroom, and that there was about an inch of water in one of the rooms in

the basement. The letter directed Landlords to remedy the situation within 30 days of receipt of

the letter.

        {¶10} Upon receiving the letter, Landlords immediately contacted Ms. Cummings to

discuss the matter. They then contacted Chuck and directed him to replace the sump pump.

Chuck did so, and also washed the basement walls with soap and water, which, according to Ms.

Cummings’ testimony, is how she advises people to remove mold. Chuck also applied a fresh

coat of paint to the basement walls. Tenant, however, never resided in the house subsequent to

February 24, 2011, and the lease terminated by its own terms shortly thereafter.

        {¶11} Several months later, Tenant sued Landlords and their company, asserting claims

for negligence, negligence per se for violating Revised Code Section 5321.04 by failing to

maintain the premises in a reasonably safe and habitable condition, and negligence per se for

violating Summit County Environmental Health Code Sections 1668.02 and 1668.07 by failing

to maintain the premises in a weathertight, clean, and sanitary condition, and in good repair.

Tenant’s claims were based upon her allegations that she suffered severe adverse health effects

due to her exposure to mold, including fatigue, tremors, bloating, headaches, stiff muscles,

nausea, brain swelling, neck pain, forgetfulness, and mental fogginess, among other ailments.
                                                5


Landlords filed a counterclaim for breach of the lease agreement relating to Tenant’s failure to

pay rent in March 2011.

       {¶12} After a period of discovery, Landlords moved for summary judgment, arguing

that no genuine issue of material fact remained as to their lack of knowledge or constructive

knowledge of the presence of mold in the house prior to February 23, 2011, the day before

Tenant vacated the premises. The trial court granted Landlords’ motion, and Tenant appealed.

This Court reversed the trial court’s judgment, holding that “there was a material dispute as to

whether [Landlords] should have known about the mold in this case.” Coeurvie v. McGonigal,

9th Dist. Summit No. 27095, 2014-Ohio-4321, ¶ 14.

       {¶13} The case then proceeded to a jury trial.          On the morning of trial, Tenant

dismissed Landlords’ company as a party. During trial, Landlords dismissed their counterclaim

for breach of the lease agreement with prejudice. After several days of testimony, the jury

returned a verdict in favor of Landlords. Tenant subsequently filed a motion for judgment

notwithstanding the verdict or, in the alternative, a motion for a new trial, which the trial court

denied. Tenant now appeals, raising four assignments of error for our review.

                                                II.

                                  ASSIGNMENT OF ERROR I

       THE JURY’S VERDICT IN THIS MATTER WAS AGAINST THE MANIFEST
       WEIGHT OF THE EVIDENCE.

       {¶14} In her first assignment of error, Tenant argues that the jury’s verdict was against

the manifest weight of the evidence. We disagree.

       {¶15} When reviewing the manifest weight of the evidence in a civil case, this Court:

       weighs the evidence and all reasonable inferences, considers the credibility of
       witnesses and determines whether in resolving conflicts in the evidence, the
                                                 6


       [finder of fact] clearly lost its way and created such a manifest miscarriage of
       justice that the [judgment] must be reversed and a new trial ordered.

(Alterations sic.) Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20, quoting

Tewarson v. Simon, 141 Ohio App.3d 103, 115 (9th Dist.2001).

       {¶16} “To prevail in a negligence action, the plaintiff must show (1) the existence of a

duty, (2) a breach of that duty, and (3) an injury proximately resulting from the breach.”

Robinson v. Bates, 112 Ohio St.3d 17, 2006-Ohio-6362, ¶ 21. The duties of a landlord are set

forth in Section 5321.04(A). That Section requires landlords, in part, to:

       (1) Comply with the requirements of all applicable building, housing, health, and
       safety codes that materially affect health and safety; (2) Make all repairs and do
       whatever is reasonably necessary to put and keep the premises in a fit and
       habitable condition; (3) Keep all common areas of the premises in a safe and
       sanitary condition; (4) Maintain in good and safe working order and condition all
       electrical, plumbing, sanitary, heating, ventilating, and air conditioning fixtures
       and appliances, and elevators, supplied or required to be supplied by the
       landlord[.]

Section 5321.04(A)(1) through (4). A landlord’s violation of this statute constitutes negligence

per se. Sikora v. Wenzel, 88 Ohio St.3d 493, 497-498 (2000). A landlord will be excused from

liability, however, if he “neither knew nor should have known of the factual circumstances that

caused the violation.” Id. at syllabus. A landlord is deemed to have constructive notice of a

defect if it “‘existed for such a length of time that the landlord, by exercising reasonable care,

should have discovered it.’” Coeurvie, 9th Dist. Summit No. 27095, 2014-Ohio-4321, at ¶ 14,

quoting Waugh v. Lynch, 8th Dist. Cuyahoga No. 100432, 2014-Ohio-1087, ¶ 10. “Factual

circumstances[, however,] must exist that would prompt or require a landlord to investigate.”

Robinson v. Akron Metro. Hous. Auth., 9th Dist. Summit No. 20405, 2001 WL 866275, *2 (Aug.

1, 2001).
                                                7


       {¶17} We will begin our analysis with a brief review of the pertinent evidence presented

on behalf of Tenant, and Landlords’ rebuttal of same. As previously noted, Tenant testified that

she observed mold in two places (in a cupboard and near a window) during her tour of the house

in March 2010, and that she pointed the mold out to Chuck. She testified she did not raise the

issue again because she had “pointed it out to [Chuck]. That was it.” Chuck, however, testified

that Tenant never mentioned anything to him about mold.

       {¶18} Tenant also presented expert testimony from an indoor environmentalist, who

evaluated the test results of Airguard Restoration, and conducted her own testing at the house 28

months after Tenant vacated the premises.       That expert concluded that the house showed

historical water damage and mold, which appeared to have existed for decades. Landlords, in

turn, presented testimony from an environmental consultant, who testified that the fact that

Tenant’s expert tested the house 28 months after Tenant vacated the premises rendered the

expert’s results unreliable. The environmental consultant also criticized Tenant’s expert’s failure

to follow certain protocol.

       {¶19} Tenant also presented expert medical testimony from a New York based

physician who attributed Tenant’s health issues to mold exposure. Landlords did not present any

expert medical testimony to refute the physician’s conclusions.        Mr. McGonigal, however,

testified that Tenant told him in April 2010 that she was feeling exhausted and sick from driving

back and forth between Illinois and Ohio, and from working long days.

       {¶20} Additionally, Tenant presented several photographs taken in February 2011 of the

inside and exterior of the house, which showed a dark substance in certain areas. Tenant’s

counsel repeatedly referred to the darkness on the exterior of the house as mold despite the fact

that no testing was performed to confirm whether mold was present and, if so, whether it was of
                                                8


the hazardous variety. Nonetheless, Mr. McGonigal testified that he had experienced mildew on

the exterior of the house in the past, which he would wash with soap and water.

       {¶21} We now turn to the evidence presented on behalf of Landlords. Mr. McGonigal

testified that he never observed mold in the house during the time he and his family lived there

from 2006 to 2009. He also testified that he never observed water in the basement. He did

admit, however, that they sometimes had moisture in the basement, and that they would run the

dehumidifier from time to time. He also testified that he never received complaints from any

tenants, including the tenants that lived in the house immediately prior to Tenant, regarding

water in the basement or mold anywhere in the house. Mrs. McGonigal also testified that she

never observed mold in the house, including the basement, which is where she did the laundry.

       {¶22} As previously noted, a tenant who lived in the house immediately prior to Tenant

also testified. She testified that she lived in the house from May 2009 to March 2010 with her

then-husband and young children. She testified that she was very familiar with mold because she

encountered it when she worked as a real estate agent. She testified that she never noticed mold

in the house or water in the basement, which is where she did the laundry and where her husband

stored his military gear.

       {¶23} Having briefly summarized the pertinent evidence presented, we now turn to the

merits of Tenant’s argument that the jury’s verdict was against the manifest weight of the

evidence. The crux of Tenant’s argument is that, because she presented unrebutted evidence as

to each element of her causes of action, the jury’s verdict was against the manifest weight of the

evidence. In this regard, Tenant points to the fact that Landlords presented no medical evidence

to rebut the testimony of her physician regarding Tenant’s mold-related health issues, and also to

the fact that Landlords did not have an expert perform mold testing to rebut the results of
                                                 9


Tenant’s mold expert. Tenant’s argument, however, ignores a critical – and dispositive – issue in

this case: whether Landlords knew or should have known about the presence of mold in the

house prior to when Tenant informed them of same. Sikora, 88 Ohio St.3d 493 (2002), at

syllabus. As explained below, we cannot say that the jury clearly lost its way when it resolved

this issue in favor of Landlords.

       {¶24} The jury’s verdict in this case indicates that it chose to believe Landlords’ version

of the events, which it was entitled to do. This is because “[c]redibility determinations are

primarily within the province of the trier of fact[,]” who is “‘free to believe all, part, or none of

the testimony of each witness.’” State v. Just, 9th Dist. Wayne No. 12CA0002, 2012-Ohio-4094,

¶ 42, quoting State v. Cross, 9th Dist. Summit No. 25487, 2011-Ohio-3250, ¶ 35. Here, the jury

was free to believe Landlords’ testimony that they never observed mold in the house, that they

first learned of it when Tenant emailed them on February 23, 2011 (the day before she vacated

the premises), and that they never observed water damage in the house. Likewise, the jury was

free to believe the testimony of the tenant who lived in the house immediately prior to Tenant,

who also testified that she never observed mold or water damage in the house.

       {¶25} The jury was also free to disbelieve Tenant’s testimony – which was contradicted

by Chuck’s testimony – that she observed mold when she toured the house in March 2010, and

that she informed Chuck regarding same. Id. Additionally, the jury was free to reject the

testimony of Tenant’s indoor environmentalist expert (opining that the water damage and mold

was historical), who did not conduct her own testing at the house until 28 months after Tenant

vacated the premises.
                                                 10


       {¶26} Having reviewed the record, we cannot say that the jury clearly lost its way when

it determined that Landlords were not negligent. Accordingly, Tenant’s first assignment of error

is overruled.

                                  ASSIGNMENT OF ERROR II

       THE COURT SHOULD HAVE GRANTED APPELLANT’S MOTION FOR
       JUDGMENT NOTWITHSTANDING THE VERDICT.

       {¶27} In her second assignment of error, Tenant argues that the trial court erred when it

denied her motion for judgment notwithstanding the verdict. We disagree.

       {¶28} We review a trial court’s ruling on a motion for judgment notwithstanding the

verdict de novo. Goodyear Tire & Rubber Co. v. Aetna Cas. & Sur. Co., 95 Ohio St.3d 512,

2002-Ohio-2842, ¶ 4. Under Civil Rule 50(B), after the jury’s verdict is entered in the trial

court’s judgment, the losing party may move to have the judgment set aside. Judgment

notwithstanding the verdict pursuant to Civil Rule 50(B) “is proper if upon viewing the evidence

in a light most favorable to the non-moving party and presuming any doubt to favor the

nonmoving party reasonable minds could come to but one conclusion, that being in favor of the

moving party.” Williams v. Spitzer Auto World, Inc., 9th Dist. Lorain No. 07CA009098, 2008-

Ohio-1467, ¶ 9. If, however, “there is substantial evidence to support [the non-moving party’s]

side of the case, upon which reasonable minds may reach different conclusions, the motion [for

judgment notwithstanding the verdict] must be denied.” Jackovic v. Webb, 9th Dist. Summit No.

26555, 2013-Ohio-2520, ¶ 15, quoting Osler v. City of Lorain, 28 Ohio St.3d 345, 347 (1986).

When considering a motion for judgment notwithstanding the verdict, a court must consider

neither the weight of the evidence nor the credibility of the witnesses. Osler at syllabus.

       {¶29} Tenant argues that, because Landlords conceded that mold was present in the

house, sufficient evidence did not exist to support a defense verdict.          Tenant’s argument,
                                               11


however, is misplaced. Landlords maintained that they had no knowledge of mold in the house

prior to Tenant informing them on February 23, 2011. Conceding that mold was present in the

house on February 23, 2011, however, did not establish that Landlords knew or should have

known that mold was present in the house prior to that time. Thus, based upon the argument

presented, we hold that the trial court did not err by denying Tenant’s motion for judgment

notwithstanding the verdict. Tenant’s second assignment of error is overruled.

                                    ASSIGNMENT OF ERROR III

       THE COURT SHOULD HAVE GRANTED APPELLANT’S MOTION FOR A
       NEW TRIAL.

       {¶30} In her third assignment of error, Tenant argues that the trial court should have

granted her motion for a new trial based upon the jury’s verdict being against the weight of the

evidence, and because defense counsel engaged in misconduct at trial. Given our disposition of

Tenant’s first assignment of error, we hold that the trial court did not err by denying Tenant’s

motion for a new trial based upon the verdict being against the weight of the evidence. Further,

while Tenant claims that defense counsel engaged in misconduct, she cites no authority in

support of her position that counsel’s conduct was improper and necessitated a new trial, nor

does she provide this Court with the applicable standard of review. App.R. 16(A)(7); Loc.R.

7(B)(7) of the Ninth District Court of Appeals. We, therefore, decline to address the merits of

Tenant’s argument. Cardone v. Cardone, 9th Dist. Summit No. 18349, 1998 WL 224934, *8

(May 6, 1998), citing App.R. 12(A)(2) and 16(A)(7) (“If an argument exists that can support this

assignment of error, it is not this court’s duty to root it out.”). Accordingly, Tenant’s third

assignment of error is overruled.
                                                12


                                 ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED IN INSTRUCTING THE JURY.

       {¶31} In her fourth assignment of error, Tenant argues that the trial court erred by giving

the jury an improper instruction. Specifically, she claims that the trial court erred when it used

the word “significant” to modify the word “risk” as follows: “if [Landlords] knew or should have

known by exercising reasonable care that there was toxic mold on the leased premises or that

there was a significant risk that toxic mold would develop there, their failure to prevent or

remedy that condition was negligence.” (Emphasis added.) Tenant, however, fails to cite any

authority in support of her position that the inclusion of the word “significant” was improper.

See App.R. 16(A)(7). She simply concludes that it “raised the level of risk and was contrary to

law.” We, therefore, decline to address the merits of her argument. Accordingly, Tenant’s

fourth assignment of error is overruled.

                                                III.

       {¶32} Sharron Coeurvie’s assignments of error are overruled. The judgment of the

Summit County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the
                                                13


period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     JENNIFER HENSAL
                                                     FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

JOHN F. BURKE, III, Attorney at Law, for Appellant.

JAMES J. GUTBROD, Attorney at Law, for Appellee.